IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0385-08



                            JOHN URANGA, III, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE SIXTH COURT OF APPEALS
                         WICHITA COUNTY

              Meyers, J., filed a concurring opinion.

                              CONCURRING OPINION

       I agree with the majority that there was no error in this case. However, I disagree

with the path taken to reach that result. Article 37.07, Section 3, of the Code of Criminal

Procedure–“Evidence of prior criminal record in all criminal cases after a finding of

guilty”–states,

       Regardless of the plea and whether the punishment be assessed by the judge
       or the jury, evidence may be offered by the state and the defendant as to any
       matter the court deems relevant to sentencing, including but not limited to
       the prior criminal record of the defendant, his general reputation, his
                                                                   Uranga concurrence–Page 2

       character, an opinion regarding his character, the circumstances of the
       offense for which he is being tried, and, notwithstanding Rules 404 and
       405, Texas Rules of Evidence, any other evidence of an extraneous crime or
       bad act that is shown beyond a reasonable doubt by evidence to have been
       committed by the defendant or for which he could be held criminally
       responsible, regardless of whether he has previously been charged with or
       finally convicted of the crime or act.

T EX. C ODE C RIM. P ROC. A NN. art. 37.07, § 3. Under Article 37.07, the extraneous,

unadjudicated offense at issue could properly be offered at the punishment stage. In fact,

it seems that jurors are encouraged to punish a defendant in their deliberations for any

extraneous offenses offered at the punishment phase. Therefore, the trial court’s hearing

on the question of actual bias by this juror and any subsequent discussion regarding a

mistrial was unnecessary.

       Though I have long disliked Article 37.07's broad allowance for the consideration

of extraneous crimes, it nevertheless controls the resolution of this case. For this reason, I

respectfully concur.


                                                                 Meyers, J.

Filed: November 17, 2010

Publish